Citation Nr: 0840926	
Decision Date: 11/26/08    Archive Date: 12/03/08

DOCKET NO.  05-24 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for left shoulder 
bursitis.

2.  Entitlement to service connection for right knee 
degenerative joint disease.

3.  Entitlement to service connection for left knee 
degenerative joint disease.

4.  Entitlement to service connection for residuals of a 
fractured right ankle.

5.  Entitlement to service connection for residuals of a 
fractured foot.

6. Entitlement to service connection for residuals of a low 
back injury.

7.  Entitlement to service connection for left hip 
degenerative joint disease.

8.  Entitlement to service connection for right hip 
degenerative joint disease.

9.  Entitlement to service connection for chest pain.

REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The veteran-appellant served on active duty from March 1951 
to January 1955.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an April 2004 rating decision of the Department 
of Veterans Affairs (VA) Denver, Colorado, Regional Office 
(RO).  

In an April 2007 decision, the Board denied the claims.  The 
veteran entered a timely appeal to the U. S. Court of Appeals 
for Veterans Claims (Court).  By Order dated in July 2008, 
pursuant to a joint motion, the Court remanded the decision 
to the Board for readjudication.  The joint motion noted that 
the Board failed to provide adequate reasons or bases 
regarding addressing the various lay statements, and failed 
to provide the veteran and examination with an opinion as to 
the etiology of current disabilities of the left shoulder, 
either knee, right ankle, foot, low back, either hip, or 
chest. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

The veteran-appellant served on active duty from March 1951 
to January 1955.  The veteran's service medical records are 
missing and are presumed to have been lost in a July 1973 
fire at the National Personnel Records Center in St. Louis, 
Missouri.  Attempts to obtain alternate medical evidence were 
unsuccessful.  Because the veteran's service medical records 
were destroyed, VA has a heightened duty to consider the 
applicability of the benefit of the doubt, to assist the 
veteran in developing the claim, and to evaluate and discuss 
the evidence favorable to the veteran.  See O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).  VA has not yet met this 
heightened duty to assist the veteran in this case.

In March 1992, the veteran presented at a VA facility with 
complaints of pain in the maxillary area since Wednesday, and 
left shoulder pain which began the night before.  The 
examiner noted that there was no history of exercise or 
injury.  

On his application for benefits in July 2003, the veteran 
stated that he sustained the following injuries in service in 
December 1954 due to a severe motor vehicle accident: 
injuries to both knees which resulted in an operation, 
fractured ankle and broken foot, and injuries to the hip and 
lower back.  

A VA examination was conducted in October 2003.  The veteran 
denied ever having knee or right ankle surgery.  He also 
stated that his right ankle was never placed in a cast.  

In correspondence dated in July 2005, the veteran's daughter 
remembers that the veteran complained of chest pain, 
bilateral hip and leg pain, especially on the right side.  In 
correspondence dated in July 2005, the veteran's wife 
remembers that the veteran was involved in a severe motor 
vehicle accident in service which caused fractures of the 
foot, right ankle and several ribs; dislocation of his left 
shoulder; a neck injury; and resulted in the removal of his 
left kneecap.   

The veteran should be afforded an examination with opinion as 
to the origin of the veteran's disabilities.  Lay witness 
statements are acceptable to prove the occurrence of an 
injury during active duty or symptomatology over a period of 
time.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 
(1992).  As noted above, however, the various statements made 
by the veteran and his family are inconsistent.  The examiner 
who conducts the examination will be provided an opportunity 
to comment on the presence of such residual disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  Afford the veteran a VA orthopedic 
examination to determine the current 
nature and etiology of any current 
disability of the left shoulder, either 
knee, right ankle, foot, low back, either 
hip, or chest.  The examiner should review 
the claims folder and a copy of this 
remand, and provide an opinion, based upon 
the evidence of record, regarding the 
etiology of any currently diagnosed 
disability by addressing the following 
question: is it more likely than not 
(i.e., probability greater than 50 
percent)), at least as likely as not 
(i.e., probability of 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent) that any disability was 
caused by a injury during service?  

No inferences may be drawn from the 
absence, through no fault of the veteran, 
of his service medical records.  In 
arriving at this opinion, the examiner 
should consider the conflicting 
contentions of the veteran and his family; 
in particular, the examiner should comment 
on whether the veteran demonstrates any 
evidence of past fractures, surgeries or 
dislocations of the ribs, either knee, 
right ankle, foot or left shoulder.  A 
complete rationale should be provided for 
any opinion expressed.  If it is not 
possible to provide an opinion, the 
examiner should state the reasons why.

2.  Then readjudicate the claims.  If any 
claim continues to be denied, send the 
veteran and his representative a 
supplemental statement of the case and 
give them time to respond. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).





_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

